Citation Nr: 0935141	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  08-21 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a right knee disorder. 

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a left knee disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse



ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 8, 1978 to April 10, 1978.  This case is before the 
Board of Veterans' Appeals (Board) on appeal from a July 2007 
rating decision by the Nashville Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In July 2009, the 
Veteran testified at a Travel Board hearing before the 
undersigned; a transcript of that hearing is of record.  At 
his July 2009 Travel Board hearing, the appellant submitted 
additional medical evidence along with a waiver of 
consideration by the agency of original jurisdiction.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The matters of service connection for bilateral knee 
disorders based on de novo review are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed September 1978 Board decision denied 
service connection for a right knee disorder essentially on 
the basis that a pre-existing right knee disorder was not 
incurred in or aggravated by service.  

2.  An unappealed March 2005 rating decision denied service 
connection for a left knee disorder on the basis that a 
chronic left knee disorder had not been clinically diagnosed.   

2.  In April 2007, the RO received the Veteran's application 
to reopen his claim for service connection for bilateral knee 
disorders.

3.  Evidence received since the September 1978 Board decision 
and the March 2005 rating decision is not cumulative of 
previously considered evidence, relates to an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim for 
service connection for a bilateral knee disorder.


CONCLUSIONS OF LAW

1.  The September 1978 Board decision denying service 
connection for a right knee disorder is final.  38 U.S.C.A. 
§§ 5108, 7104, (West 2002); 38 C.F.R. § 3.156 (2009). 

2.  The evidence added to the record since the September 1978 
Board decision is new and material, and the claim for 
entitlement to service connection for a right knee disorder 
is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (a) (2009).

3.  The March 2005 rating decision denying service connection 
for a left knee disorder is final 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.1103 (2009).

4.  The evidence added to the record since the March 2005 
rating decision is new and material, and the claim for 
entitlement to service connection for a left knee disorder is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(a) (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156 (a), 3.159, 3.326 (a).  The VCAA 
applies to the instant claim.

In this case, the Board finds that VA has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  Inasmuch as the determination below constitutes a full 
grant of that portion of the claim that is being addressed, 
there is no reason to address VCAA's duties to notify and 
assist on this matter.  The reopened claim is further 
addressed in the REMAND appended to this decision.

2.  Factual Background, Legal Criteria and Analysis

In regard to his right knee, the Veteran contends that he did 
not have arthritis prior to service, but rather a bad right 
knee sprain that was fine for three or more years prior to 
him going into the service.  He believes that a twisting 
injury during a five mile run caused his current right knee 
disorder.  A September 1978 Board decision upheld a May 1978 
rating decision that denied service connection for a right 
knee disorder essentially finding that service treatment 
records (STR's) showed a pre-existing right knee disorder 
that was not incurred in or aggravated by service.  The 
Veteran did not appeal that decision to the U.S. Court of 
Appeals for Veterans Claims.  Hence, the September 1978 
decision is final based on the evidence then of record, and 
subject to revision only by a Motion to establish clear and 
unmistakable error (CUE) in the decision under 38 U.S.C.A. §§ 
5109A, 7111 or by a Motion for Reconsideration of the 
decision.  The Veteran has neither filed a CUE Motion nor a 
Motion for Reconsideration as to the September 1978 Board 
decision. 

In regard to his left knee, a March 2005 rating decision 
denied service connection finding that the medical evidence 
of record failed to show that a chronic left knee disorder 
was clinically diagnosed.  The Veteran did not appeal this 
decision by filing a notice of disagreement.  Thus, the March 
2005 rating decision became final.  See 38 U.S.C.A. § 7105

In a July 2007 rating decision, the RO found that new and 
material had not been submitted and denied reopening the 
claim seeking service connection for a right knee disorder.  
At the same time, the RO reopened the claim seeking service 
connection for a left knee disorder, but denied the claim on 
the merits.  

Regardless of the RO's actions regarding reopening the 
Veteran's claims, the Board must independently address the 
issue of reopening a previously denied claim.  That is, 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim.  See Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001) (the Board does not have 
jurisdiction to review the claim on a de novo basis in the 
absence of a finding that new and material evidence has been 
submitted); see also Barnett v. Brown, 83 F.3d 1380 (1996).

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  For claims filed on or after August 29, 
2001, such as these claims, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claims.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

With these considerations, the Board must now review all of 
the evidence which has been submitted by the Veteran or 
otherwise associated with the claims file since the last 
final decision in September 1978 for the right knee disorder 
and in March 2005 for the left knee disorder.

Prior to the September 1978 Board decision and the March 2005 
rating decision, the claims file included the Veteran's STR's 
that showed that on March 18, 1978, the Veteran had 
complaints of right knee pain for one week duration and 
swelling for three days.  On March 20, 1978, an orthopedist 
reported that x-rays showed moderate degenerative changes in 
the patellofemoral area.  There was mild effusion.  The range 
of motion was from 15 to 120 degrees.  There was 
patellofemoral crepitation and the McMurray's sign was 
negative.  In March 1978, the Veteran reported that with 
physical training he began to have pain in both knees; 
however it was worse on the right side.  The history showed 
that the Veteran had right knee pain of long duration, but it 
had been much worse since beginning physical training and 
running in the military service.  The diagnosis was 
degenerative arthritis of the right knee secondary to old 
trauma.  The Veteran was found unfit for enlistment and 
separation was recommended.  The Medical Evaluation Board 
recommended the he be discharged from service for a condition 
that existed prior to service and one which was not 
aggravated by his active duty.  

Since the September 1978 Board decision and the March 2005 
rating decision, additional evidence has been associated with 
the claims file.  A May 2005 VA Tennessee Valley Health Care 
System record included x-ray evidence of severe degenerative 
joint disorder of the bilateral knees.  In July 2009 
correspondence, Dr. R. J. opined that the (twisting) injury 
the Veteran sustained in the military significantly 
aggravated the pre-existing degenerative joint disease. 

During his July 2009 Travel Board hearing, the Veteran 
testified that his pre-existing right knee disorder was 
aggravated by service.  He also indicated that his left knee 
disorder was secondary to his right knee disorder.  

The Board is aware that in determining what evidence is new 
and material, the credibility of the evidence is generally 
presumed.  Justus v. Principi, 3 Vet. App., 510, 512 (1992).

The Board finds that this additional evidence is new, in that 
it was not part of the record before the Board issued its 
final decision in regards to the right knee disorder in 
September 1978 and was not part of the record before the RO 
issued its final March 2005 rating decision with regard to 
the left knee disorder.  The Board finds this additional 
evidence is new, in that it was not previously of record, and 
it is also material as it relates to a prior basis for denial 
of the claim, i.e., indicates that the pre-existing right 
knee disorder increased in severity during service and 
provides a clinical diagnosis of left knee severe 
degenerative joint disease.  Thus, new and material evidence 
has been submitted, and the claim is reopened.


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for a right knee 
disorder is reopened, and the appeal is granted to this 
extent only.

New and material evidence having been submitted, the claim 
for entitlement to service connection for a left knee 
disorder is reopened, and the appeal is granted to this 
extent only.


REMAND

The Veteran claims entitlement to service connection 
bilateral knee disorders.  VA has not yet provided the 
Veteran adequate assistance with regard to these claims.  Any 
decision to proceed in adjudicating them would therefore 
prejudice the Veteran in the disposition thereof.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  A review of the 
evidence of record shows that the Veteran has never been 
accorded a VA examination addressing the etiology of his left 
knee disorder and whether his pre-existing right knee 
disorder has been aggravated by service.  The Board finds 
that a VA examination is necessary to determine the nature 
and etiology of the left knee disorder and whether the right 
knee disorder has been aggravated by service.  See 38 C.F.R. 
§ 3.159 (c) (4). See also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  
      
It appears that pertinent medical records remain outstanding.  
In July 2007 correspondence from Nashville General Hospital, 
Dr. R. J. indicates that he has been treating the Veteran for 
his right knee disorder, however, no treatment records have 
been associated with the claims file.  As such records may 
have some bearing on the Veteran's claim, they should be 
obtained.  Furthermore, the record is not clear as to whether 
or not the Veteran is being treated by VA Tennessee Valley 
Health Care System.  A May 2005 VA record indicates he may 
need a total knee replacement, but no other VA treatment 
records have been associated with the claims file.  As such 
records are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, they must 
be obtained if they exist.  See Dunn v. West, 11 Vet. App. 
462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992);  38 U.S.C.A. § 5103A(b- c) (West 2002); 38 C.F.R. § 
3.159(b-c) (2003).

The Board cautions the Veteran concerning his own 
responsibility to cooperate with VA in this matter. The U.S. 
Court of Appeals for Veterans Claims has held that '[t]he 
duty to assist is not always a one-way street.  If a Veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.'  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran should be asked to 
identify all medical care providers who 
have ever treated him for any knee 
disorders, prior to service, during 
service, and since service.  The RO/AMC 
must obtain complete treatment records 
(those not already in the claims folder) 
from all treatment sources identified, 
including treatment records from Dr. R. 
J., Nashville General Hospital, and VA 
Tennessee Valley Health Care System.  If 
any records sought cannot be obtained, the 
reason for such must be noted in the 
record.

2.  The Veteran should be scheduled for an 
orthopedic examination to determine the 
nature and etiology of any current 
bilateral knee disorder.  The examiner 
should review the claims file and note 
that review in the report.   The examiner 
also is asked to address the following 
questions:

a).  What was the degree of right knee 
disorder, if any, existing at the time of 
entrance into service?

b).  In addition to the history of a pre-
existing right knee problem, what clinical 
factors, if any, during service support a 
finding that a right knee disorder pre-
existed service?

c).  If the history and clinical data 
support the conclusion that right knee 
disorder pre-existed service, then was the 
pre-existing right knee disorder 
aggravated by service, that is, was there 
a permanent increase in severity, that is, 
a worsening of the underlying condition 
not due to the natural progress of the 
condition as contrasted to a temporary 
worsening of symptoms?

d).  If the history and clinical data do 
not support the conclusion that right knee 
disorder pre-existed service, is it at 
least as likely as not that the current 
right knee disorder is related to service, 
including any documented in-service 
complaints of pain or injuries?

e).  Is it at least as likely as not that 
the current left knee disorder is related 
to service, including any documented in-
service complaints of pain or injuries?

f).  If the right knee disorder is found 
to be caused by or aggravated by service, 
is it at least as likely as not that the 
current left knee disorder is caused by or 
aggravated by the right knee disorder? 

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it is 
medically sound to find in favor of 
causation as it is to find against 
causation.   The rationale for any opinion 
expressed should be provided.

4.  After the development has been 
completed, adjudicate the claims. If any 
benefit sought remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.











The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


